Case 6:19-cv-00735-TAD-PJH Document 83 Filed 08/24/20 Page 1 of 2 PageID #: 2022




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

  SUSAN MICIOTTO                                   *    CIVIL ACTION NO. 6:19-CV-00735


  vs.                                              *    JUDGE TERRY A. DOUGHTY

  HOBBY LOBBY STORES, INC.,                        *    MAG. JUDGE PATRICK J. HANNA
  ET AL.

                                               RULING

        On September 19, 2018, Petitioner, Susan R. Miciotto (“Miciotto”), filed a Petition for

 Damages in the 15th Judicial District Court, Parish of Lafayette, Louisiana, against Hobby

 Lobby Stores, Inc. (“Hobby Lobby”) for damages as a result of a fall that occurred on the Hobby

 Lobby premises on November 30, 2017. On June 11, 2019, a Notice of Removal [Doc. No. 1]

 was filed, removing the case to this Court.

        On January 28, 2020, Hobby Lobby filed a Motion for Summary Judgment [Doc. No. 26]

 arguing that Miciotto could not establish what caused her to fall and that Plaintiff could not

 establish that Hobby Lobby had notice of an unreasonably dangerous defect on the premises in

 accordance with La. R.S. 9:2800.6.

        On August 10, 2020, Miciotto filed a Memorandum in Opposition to Motion for

 Summary Judgment [Doc. No.82]. In her Opposition, Miciotto provided evidence of testimony

 of two witnesses, Stephanie Cummings and Thurston Hall, who witnessed the fall and testified

 Miciotto tripped over wood sticking out of the concrete.

        Miciotto also provided testimony of Stephanie Cummings, Kelly Fanguy, and Angela

 Akmenkalns to show Hobby Lobby had actual notice of the alleged defect prior to Miciotto’s
Case 6:19-cv-00735-TAD-PJH Document 83 Filed 08/24/20 Page 2 of 2 PageID #: 2023



 fall. Additionally, Miciotto provided evidence from her expert, John L. Chase, that the wood

 sticking out of the concrete (that Miciotto allegedly tripped on) created an unreasonable risk of

 harm.

         A Motion for Summary Judgment pursuant to FEDERAL RULE OF CIVIL PROCEDURE

 56 should be granted when there is no genuine issue as to a material fact and the moving party is

 entitled to judgment as a matter of law. In this case, there are material issues of fact as to the

 alleged defect that caused plaintiff’s fall, whether the defect created an unreasonable risk of

 harm, and whether Hobby Lobby had actual or constructive notice of the defect.

         Since material issue of fact exist, Hobby Lobby’s Motion for Summary Judgment [Doc.

 No. 26] is DENIED.

         THUS DONE AND SIGNED this 24th day of August, 2020, in Monroe, Louisiana.



                                                __________________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT JUDGE




                                                   2
